I congratulate you, Sir, on
your election to the presidency of the General
Assembly at its fifty-ninth session. You can be assured
of Jamaica’s fullest support and cooperation during
your tenure.
The outgoing President, Julian Hunte of Saint
Lucia, deserves commendation for his energy and
outstanding leadership during the fifty-eighth session,
during which he achieved significant accomplishments,
particularly in the area of the revitalization of the
General Assembly. He leaves a legacy of a
strengthened presidency and a good foundation for
further operational improvements in the work of the
Assembly and in its relations with other organs.
In reviewing the developments of the past year,
we note that the anticipated growth in the global
economy has been dampened by uncertainties arising
from macro-economic imbalances in larger economies
and the impact of increased oil prices. Political
instability in many regions of the world has not abated
and, in some cases, has increased to critical levels.
Many developing countries continue to struggle for
survival in the globalized economy, especially in the
face of changing commodity regimes, the erosion of
preferences and unfavourable market conditions. The
gap between rich and poor continues to widen. There
may be some glimmers of hope, but more needs to be
done to correct existing imbalances and to broaden
opportunities for all to share in global prosperity.
Formidable challenges remain for developing
countries.
25

In our part of the world, those challenges have
taken on grave new proportions in the wake of the
recent spate of hurricanes which have devastated the
Caribbean and affected several States of the United
States of America. In the Bahamas, Barbados, Cuba,
the Cayman Islands, the Dominican Republic, Grenada,
Haiti and my own country, Jamaica, the loss of life and
the scale of destruction and damage to infrastructure,
property and means of livelihood have been
catastrophic. What had taken several generations to
build has suddenly vanished and will take years to
recover. The case of Grenada, which was virtually
obliterated, is particularly striking. For those who have
had doubts about the reality of the vulnerability of
small island States, these recent events should be
convincing evidence.
In Jamaica, we are completing our estimates of
the damage from Hurricane Ivan, which struck on
10 September, virtually on the anniversary date of
Hurricane Gilbert, still painfully fresh in our memory.
On behalf of the Government and the people of
Jamaica, I extend deep appreciation to the Member
States, the agencies of the United Nations, and other
international and non-governmental organizations
which have given assistance. We have launched an
international appeal to support our national efforts for
immediate and long-term recovery. Apart from the
provision of emergency relief supplies, there is a need
for concessionary financing to the affected countries,
so as to facilitate medium- to long-term reconstruction.
One means of doing this would be through the
establishment of a special fund.
In the context of these recent developments, the
10-year review of the implementation of the Barbados
Programme of Action for Small Island Developing
States, to be held in Mauritius in January 2005, is a
timely opportunity for the international community to
undertake special consideration of the vulnerability of
small island States. We expect the Mauritius review to
adopt concrete measures and call for serious
consideration to be given to mechanisms to support the
recovery and reconstruction efforts of small island
developing States in the aftermath of natural disasters.
What should also command attention are the
dangers posed by climate change and global warming
and the urgent need for global action within the
framework of the Kyoto Protocol. It is imperative that
all States accede to the Protocol.
It is accepted that the benefits of globalization are
not being fully realized, especially in the area of
international trade. We should seek to harness its
potential to the benefit of developed and developing
countries alike. Interdependence makes this an
imperative. Global economic health requires better
management of economic arrangements at all levels, to
ensure a more equitable distribution of global
prosperity.
The situation of small developing economies
makes a compelling case. From any objective
standpoint, there is a need for special and differential
treatment in relation to trade, the flow of financial
resources, the transfer of technology and the promotion
of industrial development. The gap between rich and
poor must be narrowed. Otherwise, many developing
countries will continue in a downward spiral of
declining income and increased poverty, with painful
consequences such as political and social instability
and recurring humanitarian crises. While there is no
substitute for self-reliance, on the basis of the principle
of shared responsibility, there is a role for all
participants within the global economic system.
That is why international cooperation for
development should be given a central place in our
deliberations. There is a need to create institutional
capacity in the United Nations for the direction and
coordination of policies affecting finance, trade and
technology and for formulating the overall policies
guiding international economic cooperation. Such a
mechanism could forge effective linkages with the
Bretton Woods institutions in order to manage and
promote coherence in international economic
programmes and policies. It should effectively respond
to economic crises as they arise and apply remedies for
imbalances and disequilibrium in the global economy.
Some tentative steps have been taken in that
direction in the wake of the Monterrey Conference, but
much more is required to reform governance in the
international economic system to make it more
democratic, transparent and responsive to the real
needs and priorities of developing countries.
The cycle of violence resulting from war and
terrorism is a troubling phenomenon of our time.
International security is dangerously at risk. What is
clear to us is that violence and the use of force cannot
be the answer. We must embrace multilateralism and
26

insist that international relations be guided by the rule
of law as the basis for our collective security.
Against that background, the necessary steps
must be taken to strengthen multilateralism. The
United Nations must be our instrument of choice.
There is no viable alternative to the Organization, and
it can be made as effective as it needs to be only if it is
given the powers and resources that are required. We
must continue to nourish and strengthen it and make
adaptations in the face of changing realities to improve
its effectiveness and enhance its credibility. Reform
could begin with the Security Council, to make it more
representative in membership, more democratic in its
decision-making and more accountable and transparent
in its operations. These are necessary for its
effectiveness and legitimacy. We look forward to
receiving the recommendations of the Secretary-
General’s High-level Panel on Threats, Challenges and
Change.
The improvement of international security
depends on our finding durable solutions to regional
conflicts and disputes. In Africa, there is a need to
expedite relief for humanitarian emergencies, to
promote initiatives aimed at resolving internecine
conflicts and to advance the struggle for economic and
social progress. We are distressed by the deterioration
in the political and humanitarian situation in the Darfur
region of the Sudan, and we support constructive
efforts to bring an end to the disruption and the
bloodshed. We commend the role of the African Union
aimed at resolving the crisis.
We continue to call for good sense and wisdom to
defuse the Palestinian-Israeli conflict. Jamaica believes
that only through a process of political accommodation
and the settlement of legitimate claims and grievances,
on the basis of justice and legality, can there be any
hope for a durable peace.
The war in Iraq has opened up further
complexities and further divisions and is becoming a
dangerous source of continuing conflict. A political
solution is needed to bring about national
reconciliation and peace.
Small countries face particular dangers in
maintaining stability and security. I am referring to the
increasing production, distribution and proliferation of
small arms and light weapons and of sophisticated
ammunition. These represent our greatest security
threat. Small States do not produce these weapons, but
they have become the principal victims of them. The
influx of these weapons through various illicit channels
is fuelling civil conflict and criminal violence whose
extent and intensity beleaguer and often overwhelm
national security forces. It is estimated in the 2004
Small Arms Survey that the proliferation and misuse of
small arms contributes annually to approximately
200,000 to 270,000 civilian deaths, 40 per cent of
which are concentrated in the Latin American and
Caribbean region.
Equally disturbing to us is the insufficient
appreciation of these dangers by those countries that
are the producers and source of the weapons. We
maintain that such States have a duty to prevent illicit
transfers beyond their borders. Additionally, we need
more effective cooperation to regulate and restrict the
movement of these weapons and to have effective
registration and monitoring of transfers, operating
within a framework of legally binding obligations.
For that reason, it is urgent that we move to
conclude the negotiations for an international
convention to achieve those objectives. We make this
demand for action on the basis of the principle of the
equal right to security for all States. The threats and
dangers we face are as valid as those arising from the
proliferation of weapons of mass destruction. These
also demand collective action; and, in this, Jamaica has
been unrelenting in its support of effective measures
aimed at curtailing the spread of nuclear and other
weapons of mass destruction.
The year 2004 was declared the International
Year for the Commemoration of the Struggle Against
Slavery and its Abolition. Our history makes this a
special commemoration. We also celebrate the 200th
anniversary of the independence of Haiti. The Haitian
revolution was an achievement of immense historical
importance that significantly influenced the shaping of
the modern world. It established the first free nation in
the Western Hemisphere, and it struck the first decisive
blow that eventually brought about the overthrow of
the system of slavery in the Americas. The revolution
was a story of heroism and triumph, creating a legacy
that has sustained the Haitian people during a long and
often lonely struggle for survival over the years, in the
harsh realties of a hostile world of racism and
discrimination.
Sadly, the bicentennial celebration has been
overshadowed by circumstances of instability and
27

political crisis that continue even now. The events of
February still cast a shadow and leave lingering
concerns about how the democratically elected
President demitted office. The sequence of events and
the timing of the Security Council in reacting to the
crisis were unfortunate. At the same time, Jamaica
recognizes that Haiti requires the support and
assistance of the international community, which must
be sustained over the long term to ensure its
effectiveness. The rebuilding of democracy and the
creation of a stable social, economic and political order
cannot be accomplished overnight, and therefore it
should be pursued with perseverance and the
commitment of the necessary resources.
We share the anguish and grief of the people of
Haiti at the tragic loss of life and devastation caused by
the recent hurricane. The Caribbean Community will
continue to do its part in providing emergency
assistance.
This year, we commemorate the tenth anniversary
of the establishment of the International Seabed
Authority. For all of us, and for Jamaica, that is a
significant milestone in the quiet evolution and
promotion of a legal regime for the seabed, which
embodies the principle of the common heritage of
mankind. What we, as a community, can take from this
to other spheres of international relations is the
importance of upholding the rule of law and the pre-
eminence of the principles of justice and equity. The
Secretary-General rightly emphasized the importance
of those norms last Tuesday when introducing his
report on the work of the Organization (A/59/1).
The international community should not stand
idly by in the presence of violations of international
law and the promotion of doctrines that run counter to
the principles of multilateralism. That is why Jamaica
asks of this fifty-ninth session that all States recommit
themselves to the principles on which the Organization
was founded to promote peace, equality and justice for
all its Members. Let us take the necessary steps to put
those principles into practice and to make them the
foundation of our policies and programmes. Our
universal objective must be to implement the noble
ideals to which we subscribe, not just to articulate
them.